DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 07/02/2019 and the preliminary Amendment filed on the same day, in which claims 1-15 are presented for examination. Including new claim 15, wherein claims 1, 8 are recited in independent form. The present Application is a 371 of PCT/KR2017/002249 and claims priority to provisional application 62/441,573. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20180160448 to Blankenship et al (hereinafter d1) in view of United States Patent Application Publication US-20130044665 to Ng et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “A method for performing a random access procedure by a user equipment (UE), the method comprising:”d1 teaches a system including at least a UE (see d1 Fig. 9, para. 0170-0178) wherein the devices include a various modules/units including at least a communication unit (i.e. RF unit), and processing circuitry (i.e. processor) which controls the units (i.e. configured to control) (see d1 para. 0170-0178) wherein the processor executes a method (see d1 Figs. 5-6) in the field of endeavor of wireless communications, with application to random access procedure (see d1 para. 0001);

as to the limitation “performing first preamble transmission at first transmission power using a first random access channel resource among the plurality of random access channel resources” d1 discloses preamble transmission at a transmission power (see d1 para. 0016-0017);
as to the limitation “wherein the first transmission power is determined based on a preamble transmission counter and a downlink loss estimate, wherein the preamble transmission counter is calculated according to the number of preamble transmissions performed by the UE for the random access procedure and wherein the downlink loss estimate is calculated for a first synchronization signal corresponding to the first random access channel resource” d1 discloses an equation which is used to determine preamble  transmission which incorporates preamble transmission counter and downlink loss estimate, wherein the preamble transmission counter is a count of preamble transmissions (see d1 para. 0135-0140) and downlink loss estimate (see d1 para. 0068, 0136, 0140);
as to the limitation “wherein the plurality of random access channel resources correspond to a plurality of synchronization signals associated with the cell, respectively,” “and wherein the downlink loss estimate is calculated for a first synchronization signal corresponding to the first random access channel resource”d1 discloses synchronization signals (see d1 para. 0059-0060) which are relevant to the disclosure and are applied thereto, however the disclosure of d1 fails to meet the limitations as claimed. Attention is directed to d2 which in the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of downlink loss estimate corresponding to synchronization signals for the RACH, taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved control over uplink transmit power in a wireless communications system (see d2 para. 0004) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved control over uplink transmit power in a wireless communications system without undue experimentation and without a change in function, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other 
Regarding claim 2,  as to the limitation “the method of claim 1, comprising: performing second random access preamble transmission at second transmission power on the cell when a random access response for the first preamble transmission is not received, wherein the second transmission power is determined based on a second preamble transmission counter and a second downlink loss estimate, wherein the second preamble transmission counter is obtained by increasing the preamble transmission counter by 1, and wherein the second downlink loss estimate is calculated for a synchronization signal corresponding to a second random access channel resource used for the second random access preamble transmission” d1 in view of d2 discloses techniques with respect to not receiving Random Access Response (RAR) including transmission power determined based on counter and downlink loss estimate (see d1 para. 0135-0140; d2 para. 0098) including increasing a counter (see d1 para. 0064-0065, 0151-0161) for synchronization signals (see d2 para. 0091). 
Regarding claim 3, as to the limitation “The method of claim 1, wherein each of the plurality of random access channel resources is repeated in a time domain, and wherein a second random access channel resource corresponds to a synchronization signal different from the first synchronization signal or is the first random access channel resource existing at a different time from timing of the first preamble transmission” d1 in view of d2 discloses repeated signals in a time domain (see d1 para. 0013; d2 Fig. 8 para. 0106) including synchronization signals (see d2 para. 0091).

Regarding claim 5, as to the limitation “the method of claim 4, wherein the first preamble transmission using each of the plurality of basic units is counted as one preamble transmission” d1 in view of d2 discloses preamble transmission (see d1 para. 0016-0017, 0020) which is counted as one preamble transmission (see d1 para. 0144-0145).
Regarding claim 6, as to the limitation “The method of claim 1, wherein the configuration information on each of the plurality of random access channel resources is received in system information associated with a corresponding synchronization signal” d1 in view of d2 discloses SI messages (see d2 para. 0098) associated with synchronization signals (see d2 para. 0091).
Regarding claim 7, as to the limitation “The method of claim 1, wherein preamble transmission power PPRACH, j on random access channel resource j among the plurality of random access channel resources is determined by: PPRACHJ = min{PcMAx,c(i), PREAMBLERECEIVEDTARGETPOWER + PLc,beam}_[dBm], where PCMAx,c(i) is UE transmission power configured for transmission time interval i of cell c, PL,beamtj) is a downlink path loss calculated by the UE for synchronization signal j corresponding to random access channel resource j, and PREAMBLERECEIVEDTARGETPOWER is determined by: PREAMBLERECEIVEDTARGETPOWER =preambleInitialReceivedTargetPower + DELTAPREAMBLE 
Regarding claim 15, as to the limitation “the method of claim 1, wherein the UE is an autonomous vehicle that communicates with at least a mobile terminal, a network, and another autonomous vehicle other than the UE” d1 in view of d2 discloses UE in various embodiments including in a car (see d1 para. 0170) with application to autonomous devices (see d1 para. 0003).
Regarding claim 8, as to the limitation “A user equipment (UE) for performing a random access procedure, the UE comprising: a radio frequency (RF) unit; and a processor configured to control the RF unit, the processor is configured to:”d1 teaches a system including at least a UE (see d1 Fig. 9, para. 0170-0178) wherein the devices include a various modules/units including at least a communication unit (i.e. RF unit), and processing circuitry (i.e. processor) which controls the units (i.e. configured to control) (see d1 para. 0170-0178) wherein the processor executes a method (see d1 Figs. 5-6) in the field of endeavor of wireless communications, with application to random access procedure (see d1 para. 0001);

as to the limitation “and control the RF unit to perform first preamble transmission at first transmission power using a first random access channel resource among the plurality of random access channel resources” d1 discloses preamble transmission at a transmission power (see d1 para. 0016-0017);
as to the limitation “wherein the first transmission power is determined based on a preamble transmission counter and a downlink loss estimate, wherein the preamble transmission counter is calculated according to the number of preamble transmissions performed by the UE for the random access procedure and wherein the downlink loss estimate is calculated for a first synchronization signal corresponding to the first random access channel resource” d1 discloses an equation which is used to determine preamble  transmission which incorporates preamble transmission counter and downlink loss estimate, wherein the preamble transmission counter is a count of preamble transmissions (see d1 para. 0135-0140) and downlink loss estimate (see d1 para. 0068, 0136, 0140);
as to the limitation “wherein the plurality of random access channel resources correspond to a plurality of synchronization signals associated with the cell, respectively,” “and wherein the downlink loss estimate is calculated for a first synchronization signal corresponding to the first random access channel resource”d1 discloses synchronization signals (see d1 para. 0059-0060) which are relevant to the disclosure and are applied thereto, however the disclosure of d1 fails to meet the limitations as claimed. Attention is directed to d2 which in the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of downlink loss estimate corresponding to synchronization signals for the RACH, taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved control over uplink transmit power in a wireless communications system (see d2 para. 0004) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved control over uplink transmit power in a wireless communications system without undue experimentation and without a change in function, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other 
Regarding claim 9,  as to the limitation “The UE of claim 8, wherein the processor is configured to control the RF unit to perform second random access preamble transmission at second transmission power on the cell when a random access response for the first preamble transmission is not received, wherein the second transmission power is determined based on a second preamble transmission counter and a second downlink loss estimate, wherein the second preamble transmission counter is obtained by increasing the preamble transmission counter by 1, and wherein the second downlink loss estimate is calculated for a synchronization signal corresponding to a second random access channel resource used for the second random access preamble transmission” d1 in view of d2 discloses techniques with respect to not receiving Random Access Response (RAR) including transmission power determined based on counter and downlink loss estimate (see d1 para. 0135-0140; d2 para. 0098) including increasing a counter (see d1 para. 0064-0065, 0151-0161) for synchronization signals (see d2 para. 0091). 
Regarding claim 10, as to the limitation “The UE of claim 8, wherein each of the plurality of random access channel resources is repeated in a time domain, and wherein a second random access channel resource corresponds to a synchronization signal different from the first synchronization signal or is the first random access channel resource existing at a different time from timing of the first preamble transmission” d1 in view of d2 discloses repeated signals in a time domain (see d1 para. 0013; d2 Fig. 8 para. 0106) including synchronization signals (see d2 para. 0091).

Regarding claim 12, as to the limitation “The UE of claim 11, wherein the first preamble transmission using each of the plurality of basic units is counted as one preamble transmission” d1 in view of d2 discloses preamble transmission (see d1 para. 0016-0017, 0020) which is counted as one preamble transmission (see d1 para. 0144-0145).
Regarding claim 13, as to the limitation “The UE of claim 8, wherein the configuration information on each of the plurality of random access channel resources is received in system information associated with a corresponding synchronization signal” d1 in view of d2 discloses SI messages (see d2 para. 0098) associated with synchronization signals (see d2 para. 0091).
Regarding claim 14, as to the limitation “The UE of claim 8, wherein the processor is configured to determine preamble transmission power PPRACH,j on random access channel resource j, among the plurality of random access channel resources, according to: PPRACHj = min{PcMAx,c(i), PREAMBLERECEIVEDTARGETPOWER + PLc,beam6}_[dBm], where PCMAX,c(i) is UE transmission power configured for transmission time interval i of cell c, and PLc,beamj) is a downlink path loss calculated by the UE for synchronization signal j corresponding to random access channel resource j, and wherein the processor is configured to determine PREAMBLERECEIVEDTARGETPOWER according to: PREAMBLERECEIVEDTARGETPOWER =preambleInitialReceivedTargetPower + DELTAPREAMBLE + .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170332410 A1 to Babaei; Alireza et al. discloses transmission power of PRACH may be calculated separately for each LAA cell as PPRACH=min[P.sub.CMAX,c(i), PREAMBLE_RECEIVED_TARGET_POWER+PL.sub.c]_[dBm], where P.sub.CMAX,c(i) is the configured UE transmit power for subframe i of serving cell c and PL.sub.c is the downlink path loss estimate calculated in the UE for serving cell c (see para. 0163-0165, 0188, 0193, 0197-0198). 
Laya, Andres, Luis Alonso, and Jesus Alonso-Zarate. "Is the random access channel of LTE and LTE-A suitable for M2M communications? A survey of alternatives." IEEE Communications Surveys & Tutorials 16.1 (2013): 4-16. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        f